The question involved here is not merely whether the bill of complaint was sufficient to *Page 127 
withstand motion to dismiss. The decree appealed from shows that the cause was submitted and heard upon the bill of complaint and supporting affidavits of the plaintiffs, and upon the sworn answer of defendant Massey, with supporting affidavits, and upon plaintiff's application for temporary injunction, and upon the motion to dismiss incorporated in the answer of defendant Massey. When all of these matters are considered, I think the Chancellor's decree is correct and should be affirmed.
                       ON PETITION FOR REHEARING.